
	
		II
		112th CONGRESS
		1st Session
		S. 1474
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Heller introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  a deduction for travel expenses to medical centers of the Department of
		  Veterans Affairs in connection with examinations or treatments relating to
		  service-connected disabilities.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Travel Tax Relief Act of
			 2011.
		2.Deduction for
			 travel expenses of veterans for health care from medical centers of the
			 Department of Veterans Affairs
			(a)In
			 generalPart VII of subchapter B of chapter I of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225, and by
			 inserting after section 223 the following new section:
				
					224.Travel expenses
				of veterans for health care at medical centers of the Department of Veterans
				Affairs
						(a)Allowance of
				DeductionIn the case of an individual, there shall be allowed as
				a deduction the qualified travel expenses for the taxable year.
						(b)Limitations
							(1)Dollar
				limitationThe amount allowed as a deduction under subsection (a)
				for a taxable year shall not exceed $400.
							(2)Limitation based
				on adjusted gross incomeThe
				amount allowable as a deduction under subsection (a) shall be reduced (but not
				below zero) by an amount which bears the same ratio to the amount so allowable
				(determined without regard to this paragraph but with regard to paragraph (1))
				as—
								(A)the amount (if
				any) by which the taxpayer’s adjusted gross income exceeds $75,000 ($150,000 in
				the case of a joint return), bears to
								(B)$10,000 ($20,000
				in the case of a joint return).
								(3)Adjustments for
				inflationIn the case of a
				taxable year beginning after 2011, each of the dollar amounts in paragraph (2)
				shall be increased by an amount equal to—
								(A)such dollar
				amount, multiplied by
								(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2010 for calendar year 1992 in subparagraph (B)
				thereof.
								If any
				amount as increased under the preceding sentence is not a multiple of $100,
				such amount shall be rounded to the nearest multiple of $100.(c)Qualified travel
				expensesFor purposes of this
				section—
							(1)In
				generalThe term qualified travel expenses means
				amounts paid for travel expenses of a veteran and a family member of the
				veteran to a medical center of the Department of Veterans Affairs for—
								(A)treatment relating
				to a service-connected disability, or
								(B)examination
				conducted by the Secretary of Veterans Affairs relating to a claim for
				disability compensation or pension under the laws administered by the Secretary
				of Veterans Affairs.
								(2)Reimbursements
				by Department of Veterans AffairsThe term qualified travel
				expenses does not include any travel expense which is reimbursed by the
				Department of Veterans Affairs or any other insurance plan.
							(3)LimitationTravel
				expenses incurred by a veteran shall not be taken into account under paragraph
				(1) unless—
								(A)the principal place of abode of the veteran
				is more than 25 miles from the medical center in which the treatment is
				provided or examination conducted, and
								(B)such medical
				center is the nearest medical center of the Department of Veterans Affairs to
				such place of abode.
								(4)Travel
				expensesThe term travel expenses includes
				transportation, food, and lodging.
							(d)Other
				definitionsFor purposes of this section—
							(1)VeteranThe term veteran has the
				meaning given such term by section 101(2) of title 38, United States
				Code.
							(2)Service-connected
				disabilityThe term
				service-connected disability has the meaning given such term under
				section 101(13) of such Code.
							(3)Family
				memberThe members of an
				individual’s family shall be determined under section 4946(d); except that such
				members also shall include the brothers and sisters (whether by the whole or
				half blood) of the individual and their
				spouses.
							.
			(b)Deduction
			 allowed whether or not taxpayer itemizes other deductionsSubsection (a) of section 62 of such Code
			 (defining adjusted gross income) is amended by inserting before the last
			 sentence the following new paragraph:
				
					(22)Travel expenses
				of veterans for health care at medical centers of the Department of Veterans
				AffairsThe deduction allowed
				by section
				224.
					.
			(c)Clerical
			 AmendmentsThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the item relating to section 224
			 and inserting the following:
				
					
						Sec. 224. Travel expenses of veterans for
				health care at medical centers of the Department of Veterans
				Affairs.
						Sec. 225. Cross
				reference.
					
					.
			(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
